Title: From Richard Rush to Abigail Smith Adams, 13 November 1814
From: Rush, Richard
To: Adams, Abigail Smith



Washington  November 13. 1814.

R. Rush has the honor to present his most respectful compliments to Mrs Adams, and to thank her for the favor she was pleased to grant him of reading the enclosed letter from Mr J. Q. Adams, as well as for the kind postscript which conveyed the permission. To himself and Mrs Rush it has afforded equal pleasure, and such as the productions of Mr A’s pen, on whatever subjects, never fail to yield.
